DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
 Claims 1,3,7,9,13,15,17, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunii et al(USPGPUB 2018/0118095) in view of Katou et al(USPGPUB 2008/0158360) and Gleich(DE102012008870 A1).
  -- In considering claim 1, the claimed subject matter that is met by Kunii et al(Kunii) includes:
	1) the processor and a memory storing program instructions executable by the processor is met by the nonvolatile memory(508), which stores various data to be used in a projector function, and as well, stores control parameters for each unit of the apparatus to be controlled by the control unit(510)(see: Kunii, sec[0059]);
2) make a second determination to provide a specified communication that is specified from among a plurality of communications is met by the image projection apparatus(500), which receives a control signal input from light control ECU(40);
	3) based on the second determination, actuate a second set of lights of the headlamp assembly to provide the specified communication, the second set of lights based on the specified communication is met by the projection signal output unit projecting an image onto the road surface, via control unit(120)(see: Kunii, sec[0052]).
	- Kunii does not teach:
	1) making a first determination to provide light that is required to operate a vehicle on a public roadway, the first determination based on at least one of a time of day or an amount of ambient light;
	Kunii does teach that is met by the brightness of the headlight(11) being controlled by the light control ECU(40), via a headlight control unit(19)(see: sec[0053]). Use of sensors which determine light level based on one of time of day or an amount of ambient light is well known. In related art, Katou et al(Katou) teaches a vision assist apparatus for a vehicle, wherein a surrounding light sensor(20) is used to determine 
	Since Kunii already teaches control of headlight activation by an ECU, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the surrounding light sensor(20) of Katou, into the ECU(40) of Kunii, since this would have assisted the operator of the vehicle by alleviating the need to determine when to operate the vehicle headlights, based on ambient illumination.
  -- Claim 3 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the memory further stores instructions to actuate the first set of lights to provide light having a brightness that is between a predetermined upper brightness threshold and a predetermined lower brightness threshold is met by the brightness of the headlight being controlled by the light control ECU(40), via a headlight control unit(19), so as to operate the headlights in a hight or low state(see: Kunii secs[0052-0053]).
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above, as well as:
1) actuating the second set of lights to provide the communication including at least one of a visual pattern of shapes, a symbol, and an alphanumeric character is met by the image projected on the road surface including an arrow, shape, indicating a direction, character information or the like(see: sec[o069]).
  -- Claim 9 recites a method that substantially corresponds to the system of claim 1, and therefore, is met for the reasons as discussed in the rejection of claim 1 above.
  -- Claim 13 depends from claim 9, and recites a method that substantially corresponds to the system of claim 5. Therefore, claim 13 is met for the reasons as discussed in the rejection of claims 5 and 9 above.
  -- Claim 15 recites subject matter that is met as discussed in claim 9 above, as well as:
	1) determining a type of the communication before actuating the second set of lights to provide the communication would have been inherent, since it would have been necessary for the ECU(40) to determine which type of communication to be projected onto the roadway, based on receiving signals from direction indicator sensor(51), so as to thereby project the right or left turn arrow onto the roadway, based on the signal received from the direction indicator sensor(51).
  -- Claim 17 recites subject matter that substantially corresponds to the system of claim 1, and therefore, is met for the reasons as discussed in the rejection of claim 1 above, as well as:
	1) headlamp assembly for a vehicle, the lamp assembly including a plurality of lights is met by the light source(505) including a plurality of LEDs as the light source(see: sec[0084]), and wherein the projector is integrated into the headlights(see: sec[0066]);
	2) the computer having a processor and a memory storing program instructions executable by the processor is met by the light control ECU having CPU(41), along with RAM(42) and ROM(43), as seen in figure 3(see: sec[0047]).
  -- Claim 20 recites subject matter that is met as discussed in claim 17 above, as well as:
	1) the lamp assembly includes a housing, and the plurality of lights are supported by the housing is met by the headlight housing(11), as seen in figure 1, upon integrating the lights of the projection apparatus into the headlights, as discussed above.
  -- Claim 21 recites subject matter that is met as discussed in claim 1 above, as well as:
1) the instruction including instructions to actuate the first set of lights of the assembly to provide at least 15,000 candela would have been inherent, since headlights on vehicles that operate on public roadways are required have candela of at least 15,000, as already admitted prior art by applicant.
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunii et al(Kunii) in view of Katou et al(Katou) as applied to claim 1 above, and further in view of Bradley(USPGPUB 2007/0242339).
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, except for:
	1) the memory further stores instructions to actuate the second set of lights to provide the specified communication in response to receiving a message from a computer that is remote from the vehicle, the message indicating the specified communication.  
	Although not specifically taught by Kunii, use of actuation of lights in response to receiving messages from remote computers is well known.  In related art, Bradley teaches a system for generating messages for vehicle lights, wherein a source(42), receives signals from remote sources such as a 
	Since the concept of controlling messages from a source that is remote from a vehicle, for the purpose of controlling a vehicle light display system is well known, as taught by Bradley, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the data source(42) and processor(110) of Bradley, into the ECU(40) of Kunii, since this would have provided a means for enhancing the message generating capabilities of the system, by allowing remote control of the messages to be displayed.  This would have been beneficial in situations such as when a vehicle may be disabled on the side of a dangerous road, and would allow an operator to change or control the display of messages projected onto the roadway, without the driver needing to be in the vehicle to change the messages.
Claims 5,6, and 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunii et al in view of Katou as applied to claim 1 above, and further in view of Nebel(DE102012008870A1).
With regards to claims 5,6, and 14, use of systems which utilize first and second sets of the same lights, and provide display based on turning on or off of the same lights is well known.  In related art, Nebel teaches a vehicle lighting system for vehicle headlamps, which utilize LEDs that are switched on and off to provide symbols to be displayed on the headlights(see: abstract).
	Since the use of systems which utilize the same lights so as to provide different symbols to be displayed on headlights is well known, as taught by Nebel, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the lights for the headlight of Nebel, into the headlights of Kunii, since Kunii already desires to provide different symbols to be displayed on the headlights, as stored in memory, and therefore, incorporation of the lights of Nebel would have facilitated providing symbols and icons by switching on and off different sets of the same lights, so as to provide the symbols to be displayed.
Claims 4,10-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunii et al(Kunii) in view of Katou et al(Katou) as applied to claim 1 above, and further in view of Sweeney et al(Sweeney et al(USPGPUB 2017/0240098).
-- Claims 4,10-12, and 16 recites subject matter that is met by Kunii, as discussed in claim 1 above, except for:
	1) actuating the second set of lights to provide the communication in response to detecting a pedestrian/second vehicle within a threshold distance of the vehicle and having a right of way over the vehicle(claims 4,10, and 12);
	2) actuating the second set of lights to provide the communication based on a location of the vehicle(claim 11);
	3) the type of the communication is one of identification and right of way( claim 16).
	Although not specifically taught by Kunii, use of vehicle lighting systems which provide messages indicating right of way or provide communication based on a location of a vehicle is well known.  In related art, Sweeney et al(Sweeney) teaches a lighting device for a subject vehicle, wherein a signaling system is utilized to provide “right-of-way” information to humans(e.g., pedestrians, bicyclists, human drivers, etc) whose paths may intersect the path of the subject vehicle(see: Sweeney, sec[00144]).  In particular, Sweeney teaches the use of sensors, which indicate a number of proximate humans/vehicles, and then generates an intention output, indicating the subject vehicle’s intent(e.g., to proceed ahead of the humans) 
	As well, Intent logic(121) of Sweeney, monitors situational environment of the subject vehicle(10), and continuously makes intention decisions dynamically, as the vehicle travels along a route.  The logic(121) utilizes mapping resource data, or previously recorded map data, to identify location, including intersections, crosswalks, bicycle lanes, parks, school areas, et., and generates outputs via the output systems(95) in response to the detection of a conflict with another entity(e.g. a pedestrian or human driver), and determines a resolution of which entity has right-of- way)(see: Sweeney, secl0041]).
	Since Kunii already desires to provide a higher safety for pedestrians walking near the vehicle, by providing projected images outside of the vehicle that would indicate vehicle movement(see: Kunni, sec[0012]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the right of way information and intent logic(121) of Sweeney, into the ECU and memory of Kunii, since this would have enhanced the ability of Kunii to determine the vehicles location, in related to other objects within it’s vicinity, thereby helping to avoid potential collisions by providing clear and definitive .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunii et al(Kunii) in view of Katou et al(Katou), as discussed in claim 1 above, and further in view of Chao(USPat. 6,404,334 B1).
  -- Claim 8 recites subject matter that is met as discussed in claim 1 above, except for:
	1) actuating the second set of lights to provide the specified communication including indicia to identify the vehicle.
	Although not specifically taught by Kunii, use of vehicle lights, which include indicia to identify the vehicle is well known. In related art, Chao 
	Since Kunii already teaches that the LED’s of maybe changed so as to project different messages as desired(see: Kunii, seclo072,0084]), and since the use of vehicle lighting systems, which provide indicia to identify a vehicle is well known, as taught by Chao, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the concept of identification display of Chao, into the LED’s of Kunii, since one of ordinary skill would have recognized the benefit of incorporating any of a number of various messages into the stored patterns of the LED’s of Kunii, and therefore, incorporate identification indicia would have helped ensure that the vehicle would have provided important information to others that would have been able to view the light display patterns, such as when a police officer may have pulled the vehicle over during a traffic stop, and needed to know driver or vehicle information during situations of low or no ambient lighting.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunii et al(Kunii) in view of Katou et al(Katou) as applied to claim 17 above, and further in view of Ballard(USPGPUB 2009/0273282). 
  -- Claim 18 recites subject matter that is met as discussed in claim 17 above, except for:
	1) the plurality of lights are uniformly arranged in a plurality of rows.
	Although use of a plurality of lights being uniformly arranged in a plurality of rows is not taught by Kunii, Kunii does teach that a plurality of LEDs may be utilizes as the light source.  Use of a plurality of lights uniformly arranges in rows for a vehicle light assembly is well known.  In related art, Ballard teaches the use of a configurable indicator array(600) which includes multiple lights arranged in a plurality of rows, as seen in figure 6a and 6b.
 	Since use of lights in rows is well known, as taught by Ballard, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the concept of the lights arranged in rows of Ballard, into the LED’s of Kunii, since this 
REMARKS:
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are not deemed persuasive.
Applicant’s amendment have not addressed the examiner’s concerns as discussed in the previous office actions, and as well, as outlined in the Interview dated 10/21/2021.  The applicant is encouraged to contact the examiner for a follow up interview so as to provide better clarity as to the claims in relation to the prior art of record.  Applicant’s arguments with regards to claims 5,6, and 14 are persuasive, and therefore, new grounds of rejection have been provided above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.